DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the combination of features of Applicant’s independent claims 1, 13 and 17.  Using claim 1 as an example, these features are:
capturing, by a network analytics system, flow data associated with network traffic in a flow data domain and out-of-band network data associated with one or more out-of-band network domains outside of the flow data domain from network elements, 
the out-of-band network data including contextual information of the network traffic outside of the flow data domain; 
in response to capturing the flow data and out-of-band network data from the network elements, enriching the flow data by in-line association of the flow data and the out-of-band network data, 
wherein the in-line association of the flow data and the out-of-band network data includes associating the flow data with the contextual information of the network traffic included in the out-of-band network data; 
generating multiple planes each plane representing at least one attribute of the enriched flow data or the flow data; 
generating a graph for each plane of the multiple planes in which nodes of the graph represent different values of the at least one attribute of the enriched flow data or the flow data and lines of the graph represent the flows between endpoints corresponding to the nodes; and 
updating one or more of the planes in response to an input.
	The closest prior art to the above claim features includes what is already of record and discussed throughout the prosecution history of this application, and the following references cited and attached to this official action:

Cisco Live! Presentation (2018, Barcelona);
Kodeswaran, S. B., & Joshi, A. (2006, April). Content and context aware networking using semantic tagging. In 22nd International Conference on Data Engineering Workshops (ICDEW'06) (pp. 77-77). IEEE.

The Cisco Live! Presentation describes that data in-band and out-of-band network elements is known network data (see slide 6).  The presentation also teaches that adding metadata related to in-band OAM (operations, administration and management) system data is known (see slides 10-14, for example).  The Kodeswaran reference teaches that using semantic tags and meta data describing a packet or flow for in-band and out-of-band data is known (see Section 2.2 and Section 3).   However, any combination of references described above and throughout the prosecution history of this application do not render obvious the features of Applicant’s independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613